DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group II, claims 11-20, in the reply filed on 09/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one gate to stop flow of the aqueous sample” recited in claim 16 and “a bridged single junction” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  Fig.5  only shows gates in the titration region, and does not have gate(s) in the reaction region. Figs. 2-6 show a bridge double junction, and none shows a bridged single junction. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection 
Claims 11 and 19-20 are objected to because of the following informalities:  
Claim 11, line 12: please amend “a characteristic of the aqueous sample” to “[[a]] the characteristic of the aqueous sample”.
Claim 19, line 2: please amend “a single junction” to “ [[a]] the bridged single junction”.
Claim 20, line 11: please amend “a characteristic of the aqueous sample” to “[[a]] the characteristic of the aqueous sample”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 20, claims 11 and 20 recite a “large volume of electrolyte”, which is a relative term and renders the claims indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-19 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 11.
Regarding claim 20, claim 20 recites “the processor”, which is unclear if the processor is an element of the claimed product or is external to the claimed product. Furthermore, it lacks antecedent basis if it is a part of the claimed product. Therefore, the scope of claim 20 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US20180224397A1) and in view of Birch et al. (WO1996001422A1).

Regarding claim 11,  Kroll teaches a measurement device (an electrochemical cell as shown in Fig.7 [para. 0056]); the limitation “for measuring a characteristic of an aqueous sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Kroll teaches the electrochemical cell used to determine the alkalinity [para. 0056], thus the disclosed electrochemical cell is configured for performing the intended use. The measurement device comprising:
a titration region (compartment 9 in Fig.7) comprising a pH electrode (BDD electrode 12 in Fig.7 for pH measurement [para. 0056]) and a protonator electrode (BDD electrode 10 in Fig.7 for protonation [para. 0056]), wherein the pH electrode and the protonator electrode contact a first portion of an aqueous sample (sample held in the compartment 9 where electrochemical titration is performed [para. 0056]);
an electrolyte reservoir (reservoir 6 in Fig.7) in a state of electrical continuity with the titration region (conduit 8 in Fig.7 provides liquid connection between the titration region and the electrolyte reservoir. Since electrolyte is weakly conductive, the electrolyte reservoir is in a state of electrical continuity with the titration region), wherein the electrolyte reservoir comprises a reference electrode (reference electrode 4 in Fig.7), wherein the reference electrode contacts a large volume of electrolyte (see Fig.7); and
a memory storing instructions executable by a processor (a memory device that stores instructions executable by the processor [para. 0006])  to:
determine a characteristic of the aqueous sample by measuring an electrochemical characteristic between the reference electrode and at least one of: the pH electrode and the counter electrode (generates a  pH signal indicative of the pH of the aqueous sample and a hydronium generation signal indicative of an amount of hydronium generated in the aqueous sample as a result of electrolysis of water at a hydronium-generating electrode; determines the alkalinity of the aqueous sample based on the pH signal and the hydronium generation signal; wherein the bipotentiostat further comprises: a) a pH sensing electrode wired as a first bipotentiostat working electrode; b) the hydronium-generating electrode wired as a second bipotentiostat working electrode; c) at least a first bipotentiostat reference electrode; d) at least a first bipotentiostat counter electrode; and e) a control circuitry connected to the electrodes, the control circuitry adapted to measure and control the voltage difference between the reference electrode and the first and second working electrodes and further adapted to output the pH signal indicative of the pH based on measured first current flow and potential through the first working electrode and the hydronium generation signal indicative of the amount of hydronium ions generated based on measured second current flow through the second working electrode [para. 0006]. Thus,  Kroll teaches determining a characteristic of the aqueous sample (i.e., the alkalinity of the aqueous sample) by measuring an electrochemical characteristic between the reference electrode and at least one of: the pH electrode and the counter electrode, with a bipotentiostat controlled by a processor based on instructions stored in a memory device). 

Kroll further teaches a counter electrode 5 in Fig.7 in the electrolyte reservoir (i.e., the reference electrode 4 and the counter electrode 5 are in the electrolyte reservoir). 
Kroll does not teach a reaction region comprising a counter electrode, wherein the counter electrode contacts a second portion of the aqueous sample.
Birch teaches a titration electrode device for measuring the amount of a species in solution in a test liquid comprises a counter electrode and a generator electrode both in a chamber for receiving a thin layer of test liquid, the two electrodes being located in respective compartments within the chamber such that ionic conduction between the compartments is permitted but diffusion of electrogenerated reagents between the compartments is restricted, the device including reference and sensor electrodes in the chamber (abstract). Figs. 1-2 show the device comprising a titration region (compartment 28) comprising a pH electrode (sensor electrode 38) and a protonator electrode (generator electrode 40); a reaction region (compartment 24) comprising a counter electrode 34; and an electrolyte reservoir (compartment 26) comprising a reference electrode 36 (the last paragraph on page 5). A liquid to be tested, to measure the amount of acid or alkali present, is located on sample-receiving lip 30, from where it is drawn into the 3 sample-receiving compartments 24, 26 and 28 by capillary action. The ridges 20 separate the 3 compartments in such a way that ionic conduction between the compartments is permitted by means of flow of ions through the gaps 22 at the end of the ridges 20, but diffusion between compartments of reagents generated electrochemically during use of the device is prevented within the timescale of the test by the physical barrier constituted by the ridges (the 2nd paragraph on page 6). 
Kroll and Birch are considered analogous art to the claimed invention because they are in the same field of a titration device for measuring a characteristic of an aqueous sample using a pH electrode, a protonator electrode, a reference electrode and a counter electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kroll to provide a reaction region comprising the counter electrode, wherein the counter electrode contacts a second portion of the aqueous sample, as taught by Birch. With the above modification, the electrolyte reservoir only comprises the reference electrode. Doing so, the counter electrode is disposed in a separate compartment, which would allow for ionic conduction between the compartments/electrodes, but would restrict the diffusion of electrogenerated reagents that may affect the measurement accuracy because Birch suggests that OH- and H+ are generated at the counter electrode, thus putting the counter electrode in a separate compartment would block these generated ions from transferring to the reference electrode (the second paragraph on page 1 in Birch). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for the purpose of examination, Examiner interprets “a large volume of electrolyte” as an electrolyte with any volume.  

Regarding claim 12, modified Kroll teaches the device of claim 11, wherein the pH electrode comprises a boron-doped diamond pH electrode (Kroll teaches wherein a pH sensor electrode 12 in Fig.7 made of boron-doped diamond [para. 0005] and claim 1).

Regarding claim 13, modified Kroll teaches the device of claim 11, wherein the protonator electrode comprises a boron-doped diamond protonator electrode (Kroll teaches wherein the protonator electrode 10 comprises a boron-doped diamond (BDD) protonator electrode in Fig.7 and claim 2).

Regarding claim 14, modified Kroll teaches the device of claim 11, wherein the protonator electrode generates protons for titration of the aqueous sample (Kroll teaches the protonator electrode 10 for protonation, as shown in Fig.7; generating hydronium ions, using a hydronium generator [para.0005]; and  generating hydronium ions, using a hydronium generator (claim 1)). 

Regarding claim 15, modified Kroll teaches the device of claim 11, wherein the titration region comprises at least one gate to stop flow of the aqueous sample (Kroll further teaches a peristaltic pump 15 in Fig.7 may deliver the fluid to the compartment where the electrochemical analysis is performed. All measurements are performed with a quiescent sample. The outlet of the sample is in the second compartment, where after analyses, the sample exits out [para. 0056]. Thus, the titration region comprises a peristaltic pump 15 to stop flow of the aqueous sample).

Regarding claim 20, Kroll teaches a product (an electrochemical cell as shown in Fig.7 [para. 0056]); The limitation “for measuring a characteristic of an aqueous sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Kroll teaches the electrochemical cell used to determine the alkalinity [para. 0056], thus the disclosed electrochemical cell is configured for performing the intended use. The product comprising:
a titration region (compartment 9 in Fig.7)  comprising a pH electrode (BDD electrode 12 in Fig.7 for pH measurement [para. 0056]) and a protonator electrode (BDD electrode 10 in Fig.7 for protonation [para. 0056]), wherein the pH electrode and the protonator electrode contact a first portion an aqueous sample (sample held in the compartment 9 where electrochemical titration is performed [para. 0056]);
an electrolyte reservoir (reservoir 6 in Fig.7)  in a state of electrical continuity with the titration region (conduit 8 in Fig.7 provides liquid connection between the titration region and the electrolyte reservoir. Since electrolyte is weakly conductive, the electrolyte reservoir is in a state of electrical continuity with the titration region), wherein the electrolyte reservoir comprises a reference electrode (reference electrode 4 in Fig.7), wherein the reference electrode contacts a large volume of electrolyte (see Fig.7); and
a storage device having code stored therewith, the code being executable by a processor (a storage device having code stored therewith, the code being executable by a processor [paras. 0006-0007])  and comprising:
code that determines a characteristic of the aqueous sample by measuring an electrochemical characteristic between the reference electrode and at least one of: the pH electrode and the counter electrode (the code being executable by the processing and comprising: code that generates, at a bipotentiostat, a pH signal indicative of the pH of the aqueous sample and a hydronium generation signal indicative of an amount of hydronium generated in the aqueous sample as a result of electrolysis of water at a hydronium-generating electrode; code that controls the amount of hydronium ions generated in the aqueous sample; the bipotentiostat further comprising: a) a pH sensing electrode wired as a first bipotentiostat working electrode; b) the hydronium-generating electrode wired as a second bipotentiostat working electrode; c) at least a first bipotentiostat reference electrode; d) at least a first bipotentiostat counter electrode; and e) a control circuitry connected to the electrodes, the control circuitry adapted to measure and control the voltage difference between the reference electrode and the first and second working electrodes and further adapted to output the pH signal indicative of the pH based on measured first current flow and potential through the first working electrode and the hydronium generation signal indicative of the amount of hydronium ions generated based on measured second current flow through the second working electrode; and code that determines the alkalinity of the aqueous sample based on the pH signal and the hydronium generation signal [para. 0007]. Thus,  Kroll teaches determining a characteristic of the aqueous sample (i.e., the alkalinity of the aqueous sample) by measuring an electrochemical characteristic between the reference electrode and at least one of: the pH electrode and the counter electrode, with a bipotentiostat controlled by a processor based on code stored in a storage device). 

Kroll further teaches a counter electrode 5 in Fig.7 in the electrolyte reservoir (i.e., the reference electrode 4 and the counter electrode 5 are in the electrolyte reservoir). 
Kroll does not teach a reaction region comprising a counter electrode, wherein the counter electrode contacts a second portion of the aqueous sample.
Birch teaches a titration electrode device for measuring the amount of a species in solution in a test liquid comprises a counter electrode and a generator electrode both in a chamber for receiving a thin layer of test liquid, the two electrodes being located in respective compartments within the chamber such that ionic conduction between the compartments is permitted but diffusion of electrogenerated reagents between the compartments is restricted, the device including reference and sensor electrodes in the chamber (abstract). Figs. 1-2 show the device comprising a titration region (compartment 28) comprising a pH electrode (sensor electrode 38) and a protonator electrode (generator electrode 40); a reaction region (compartment 24) comprising a counter electrode 34; and an electrolyte reservoir (compartment 26) comprising a reference electrode 36 (the last paragraph on page 5). A liquid to be tested, to measure the amount of acid or alkali present, is located on sample-receiving lip 30, from where it is drawn into the 3 sample-receiving compartments 24, 26 and 28 by capillary action. The ridges 20 separate the 3 compartments in such a way that ionic conduction between the compartments is permitted by means of flow of ions through the gaps 22 at the end of the ridges 20, but diffusion between compartments of reagents generated electrochemically during use of the device is prevented within the timescale of the test by the physical barrier constituted by the ridges (the 2nd paragraph on page 6).      
Kroll and Birch are considered analogous art to the claimed invention because they are in the same field of a titration device for measuring a characteristic of an aqueous sample using a pH electrode, a protonator electrode, a reference electrode and a counter electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kroll to provide a reaction region comprising a counter electrode, wherein the counter electrode contacts a second portion of the aqueous sample, as taught by Birch. With the above modification, the electrolyte reservoir would only comprise the reference electrode. Doing so, the counter electrode is disposed in a separate compartment, which would allow for ionic conduction between the compartments/electrodes, but would restrict the diffusion of electrogenerated reagents that may affect the measurement accuracy because Birch suggests that OH- and H+ are generated at the counter electrode, thus putting the counter electrode in a separate compartment would block these generated ions from transferring to the reference electrode (the second paragraph on page 1 in Birch). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].
Note: for the purpose of examination, Examiner interprets “a large volume of electrolyte” as an electrolyte with any volume. In addition, Examiner interprets “the processor” as “a processor” which can be either part of the claimed product or external to the claimed product.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Birch, as applied to claim 11 above, and further in view of Satoshi et al. (KR20090079760A, English translation).
Regarding claim 16, modified Kroll teaches the device of claim 11. Modified Kroll does not teach wherein the reaction region comprises at least one gate to stop flow of the aqueous sample.
Satoshi teaches a cartridge-type electrochemical analysis apparatus comprises a detecting cartridge(1) and a processing unit(2). The detecting cartridge consists of three or more ports, a first inner flow path, a second inner flow path, a third inner flow path and a detecting electrode array. The processing unit consists of a first pump(521), a second pump(522), a first and second treating liquid tank(541,542) and a waste liquid tank(544). When the detecting cartridge is connected to the processing unit, the first pump allows a discharge port to be connected to the first port through a first discharging valve(531) and the second pump allows the discharge port to be connected to the second port through a second discharging valve(532). The first and second treating liquid tanks are connected to the first and second pumps respectively. The waste liquid tank is connected to the third port when the detecting cartridge is connected to the processing unit (Abstract). Fig.4 shows the detecting cartridge 1 and part of the processing unit 5.  As shown in Fig.4, the first pump 521 is connected to the flow path 511 of the pipe plate 51 via the first discharge side valve 531; a second pump 522 is connected to the flow path 513 through a second discharge side valve 532; a third pump 523 is connected to the flow path 515 through a third discharge side valve 533; and a waste liquid tank 544 is connected to the flow path 514 (lines 706-716 on pages 17-18 and Fig. 4). The two channel grooves 201 and 202 are connected by a groove 203, and the channel groove 201 connects the groove 301 by the connection flow path 501. The flow channel groove 202 (i.e., compartment) has a reference electrode 34, and the groove 201 has a working electrode 31 and counter electrode 33 (lines 607-610 on page 15 and Fig. 4). Therefore, Satoshi teaches a cartridge-type electrochemical analysis apparatus comprising three connected compartments 301, 201, and 202, and each of them has a corresponding valve (valves 531-533) to open/stop flow the respective sample. 
  Modified Kroll and Satoshi are considered analogous art to the claimed invention because they are in the same field of electrochemical analysis apparatus for measuring a characteristic of an aqueous sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in modified Kroll to provide a valve to the reaction region for opening and/or stopping flow the aqueous sample, as taught by Satoshi, because it would allow easy clean of the flow path and eliminate the place where the cleaning residue is generated (lines 296-316 on page 8 in Satoshi). Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., adding a valve to control flow of the sample in an electrochemical analytical device) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Birch, as applied to claim 11 above, and further in view of Gratzl et al. (WO1998013675A1).
Regarding claim 17, modified Kroll teaches the device of claim 11. Kroll teaches the electrical continuity between the titration region and the reservoir by the conduit 8, as shown in Fig.7. Birch teaches the electrical continuity of the three compartments 24/26/28 by a small gap 22 as shown in Figs. 1-2. 
Modified Kroll does not teach wherein the state of electrical continuity is selected from the group consisting of: a porous junction and a membrane.
Gratzl teaches a device for optical and electrochemical measurements of a small liquid sample contained within an annulus (18) on an upper surface (14) of a substrate 12. A reagent diffuses into the sample through a membrane (28) in a junction hole (26), the junction hole connecting upper (14) and lower (16) surfaces of the substrates (Abstract and Fig.1). A working electrode 20 connected to the surface 14 of the substrate (line 1-2 on page 18). A reference electrode and/or counter electrode 40 immersed in an electrolyte solution 42, which is in electrical contact with the sample 24 (lines 3-5 on page 19). Thus, Gratzl teaches wherein the working electrode and reference and/or counter electrodes disposed in separate regions connected by a junction covered by a membrane, which permits diffusive movement of a reagent through the junction hole and into the sample (lines 3-6 on page 7).   
Modified Kroll and Gratzl are considered analogous art to the claimed invention because they are in the same field of electrochemical analysis apparatus for measuring a characteristic of an aqueous sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in modified Kroll to cover the junctions by a membrane, as taught by Gratzl, because the membrane would permit diffusive movement of a reagent through the junction hole and into the sample (lines 3-6 on page 7 in Gratzl). Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., a bridge junction covered by a membrane) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Birch, as applied to claim 11 above, and further in view of Horiuchi et al. (EP0569908B1).

Regarding claims 18-19, modified Kroll teaches the device of claim 11. Kroll teaches a single junction (i.e., conduit 8 in Fig.7) providing continuity amongst the titration region, the reaction region, and the electrolyte reservoir wherein the reaction region and the electrolyte reservoir overlap. Birch teaches a double junction (small gap 22) wherein a first junction is between the titration region (i.e., compartment 28) and the electrolyte reservoir (i.e., compartment 26) and a second junction is between the reaction region (compartment 24) and the electrolyte reservoir, as shown in Figs. 1-2.
Modified Kroll does not teach a bridge double junction, of instant claim 18; and a bridged single junction, of instant claim 19.   
Horiuchi  teaches electrochemical detection method and an apparatus therefor, which are used in electrochemical analysis, a chemical sensor, or a biosensor [para. 0001]. Fig.1 shows an arrangement of an apparatus comprising a sample solution vessel 5 and an auxiliary solution vessel 6. A salt bridge 7 having a function of an ionic conductor, arranged between the sample solution vessel 5 and the auxiliary solution vessel 6, for electrically connecting the solutions stored in the vessels 5 and 6; and 8, Vycor glass (high silicate glass) disposed between the salt bridge 7 and the respective vessels. The working electrodes 1a and 1b, the reference electrode 3, and the auxiliary electrode 4 are immersed in the solution in the sample solution vessel 5. The stripping electrode 2 serves as an electrode on which the material dissolved in the auxiliary solution vessel 6  [para. 0033]. The salt bridge 7 has a structure in which both ends of a small glass tube are closed by the Vycor glass 8 and an electrolytic solution having a high concentration is sealed therein. The salt bridge 7 has a function of electrically connecting the sample solution vessel 5 and the auxiliary solution vessel 6 through the Vycor glass 8 without mixing the solutions stored in the vessels 5 and 6 [para. 0035].
Modified Kroll and Horiuchi are considered analogous art to the claimed invention because they are in the same field of electrochemical analysis apparatus for measuring a characteristic of an aqueous sample. Given the teachings of Horiuchi regarding the use of a salt bridge arranged between two solution vessels for electrically connecting the solutions in the two vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in modified Kroll to provide a bridge double junction, wherein a first junction is between the titration region and the electrolyte reservoir and a second junction is between the reaction region and the electrolyte reservoir, of instant claim 18; and  provide a bridged single junction, wherein a single junction provides continuity amongst the titration region, the reaction region, and the electrolyte reservoir, of instant claim 19, because the salt bridge has a function of electrically connecting the sample solutions in the two connected vessels through the Vycor glass without mixing the solutions stored in the two vessels [para. 0035 in Horiuchi]. Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., a salt bridge connecting solutions in two electrochemical chambers/cells) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Macpherson et al. (WO2015000769A1) teaches a diamond electrochemical sensor comprising a sensing electrode formed of boron-doped diamond material and a pH changing electrode formed of boron-doped diamond material. Jiang et al. (US 20080257730A1) teaches system and method for sensing using diamond based microelectrodes. Hintz et al. (US 20100210026A1) teaches alkalinity determination process and alkalinity determinator. Rajasekharan et al. (US 20190317044A1) teaches alkalinity measurement of an aqueous sample wherein the system comprises a storage device having code stored therewith and the code being executable by a processor. Srinivasan (US 20090145777A1) teaches a titration apparatus and method. Yager (US 5230785A) teaches a swimming pool water analyzer having a housing providing a coulometric titration chamber, a chlorine concentration measuring chamber, a chamber for measuring pH, and conduits connecting the several chambers, the reservoir and a discharge outlet.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795